818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tim D. WIGGINS, Plaintiff-Appellant,v.Patricia N. MURPHY, South Carolina Law Enforcement Division,Defendant- Appellee.
No. 87-1014.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1987.Decided May 5, 1987.

Tim D. Wiggins, appellant pro se.
Joseph A. Wilson, II;  Edwin Eugene Evans, Senior Assistant Attorney General, Office of the Attorney General of South Carolina, for appellee.
Before HALL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Tim D. Wiggins brought this pro se complaint against Patricia N. Murphy, an employee of the South Carolina Law Enforcement Division in Columbia, South Carolina, alleging that his due process rights were violated in the application process for a private security business license.  The district court affirmed the magistrate's judgment for Murphy on November 12, 1986.  Wiggins filed his notice of appeal from the district court's final judgment fifty-one days later, on January 2, 1987, but he states in his notice of appeal that "the mail system prevented [him] from making a more timely appeal."    Murphy has filed a motion to dismiss Wiggins's appeal.


2
We could construe Wiggins's notice of appeal as an untimely appeal from the November 12 judgment and as a request for an extension of time to appeal due to excusable neglect.  See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  We have concluded, however, that a remand to the district court for an excusable neglect determination is unnecessary because Wiggins waived his right to appellate review by failing to object to the magistrate's report.  See Thomas v. Arn, --U.S. ----, 54 U.S.L.W. 4032 (Dec. 4, 1985);  Wright v. Collins, 766 F.2d 841 (4th Cir.1985).


3
We dispense with oral argument because the record and other material before this Court adequately present the facts and issues, and oral argument would not aid in the decisional process.


4
DISMISSED.